Opinion of the Court by
Judge Williams :
The action of the county court of Jefferson county in the assessment for taxation of the property óf the estate of Daniel *179McAllister deceased has heretofore been before this court for revision.

Harrison, for appellant.


Pope, Camp, for appellee.

Said action was then reversed and the proceeding remanded to said court for the correction of two errors specifically set out in the opinion of this court.
These errors have been corrected, and the case is now before us by an appeal prosecuted to correct an error in the original judgment which either was, or might have been relied upon in the first appeal.
It is now too late for this court to reverse the action of the county court in assessing triple taxation upon the property of the appellant even if it admitted that such assessment was erroneous. The first judgment of the county court was in effect affirmed by this court except as to the errors pointed out, and it is not in our power at this time to disregard or set aside that affirmance.
Judgment affirmed.